DETAILED ACTION
1.	This office action is a response to amendments submitted on 07/21/2022. Applicant's arguments with respect to claim 1 and 13 have been considered but they are not persuasive. In addition, in view of the new amendments, a new ground of rejection has been issued, therefore, applicant's arguments are moot.
2. 	Claims 1-16 are presented for examination.
Claim Rejections – 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over  ACQUAVIVA (WO 2009156953 A1) in view of Cheng (US 20180229968 A1).
	Regarding claims 1 and corresponding method claim 13, ACQUAVIVA shows (Figs. 1-3) a power management system (CS; Fig. 3) configured to exchange power between an AC power source (no reference: input of converter 9) and an electric motor (3) of an elevator system and method for controlling the power supply in an elevator (i.e. lift), (1; Fig. 1);
the power management system (CS) comprising:
an AC-power-source controller (100; section thereof which regulates the control signal to the converter 9) configured to control power supply between the AC power source and a common DC bus (11), the AC- power-source controller (100) further configured to limit AC power supplied from the AC power source to the common DC bus (11) to a first AC-power-source power limit (implicit feature of a regulated converter);
a power inverter (10) configured to invert the DC power on the common DC bus (11) into AC power for driving the electric motor (3);
a DC power source (15, 25; see figure 3) configured to supply DC power to the common DC bus (11); and
a DC-power-source controller (100; section thereof which regulates the control signal(s) to the converter(s) 14, 26 and/or to the inverter(s) 12, 13) configured to control power supply between the DC power source (15, 25) and the common DC bus (11), the DC-power-source controller (100) configured to start supplying DC power from the DC power source (15, 25) to the common DC bus (11) in response to a detection of only a voltage drop (by means of output of voltage sensor 17) on the common DC bus (11) from a AC-power-source reference voltage to a DC-power-source reference voltage, the voltage drop resulting from power limiting by the AC-power-source-controller (100) (see page 2, lines 22-32 and page 8, lines 5-8 of the description).
Although ACQUAVIVA implicitly discloses a detection of a voltage drop (by means of output of voltage sensor 17) on the common DC bus (11) from a AC-power-source reference voltage to a DC-power-source reference voltage, the voltage drop resulting from power limiting by the AC-power-source-controller (see page 2, lines 22-32 and page 8, lines 5-8 of the description and see page 7, lines 6-12 and claims 10-11), ACQUAVIVA does not explicitly discloses (emphasis added) wherein only a voltage drop on a DC bus resulting from power limiting by the AC-power-source-controller is used for determining whether to supply DC power to the DC bus.
However, Cheng further discloses and shows (Figs. 1-2) an energy management system connected to the DC-DC converter (2); a DC-power-source controller (i.e. 6) configured to control power supply between the DC power source (1) and the common DC bus (DC bus), the DC-power-source controller (6) configured to start supplying DC power from the DC power source (1) to the common DC bus (DC bus) in response to a detection of only a voltage drop (i.e. DC bus level) on the common DC bus (11) from a AC-power-source reference voltage to a DC-power-source reference voltage, the voltage drop resulting from power limiting by the AC-power-source-controller (100) (i.e. The DC-DC converter 2 receives the control signal from the energy management system 6 and is used to convert the voltage level of the super-capacitor module 1 into the voltage level of the DC bus in the motor drive 8 and vice versa. And, the DC-DC converter 2 may transfers the energy stored in the super-capacitor module 1 to the traction motor 7 via the DC bus, and may also store the feedback energy generated by the traction motor during braking into the super-capacitor module 1, see pars. 4-6, 51, 61, claim 1).
Thus, given the teaching of Cheng, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of ACQUAVIVA to control the voltage level in the basis of the voltage drop on the dc bus to provide limiting action on the back up energy from DC/DC converter and charging process, consequently improving the system reliability.
Regarding claim 2, ACQUAVIVA shows (Figs. 1-3) and discloses wherein, until the power supplied from the AC power source (input to 9) to the common DC bus (11) reaches the first AC-power-source power limit, the AC-power-source controller (100) is configured to keep a voltage level on the common DC bus at the AC-power-source reference voltage (see page 7, lines 6-12 and claims 10-11).
Regarding claim 3, ACQUAVIVA shows (Figs. 1-3) and discloses wherein, the DC- power-source controller (100) is further configured to limit power supplied from the DC power source (input to 9) to the common DC bus (11) to a first DC-power-source power limit (see page 7, lines 6-12 and claims 10-11).
Regarding claim 4, ACQUAVIVA shows (Figs. 1-3) and discloses further comprising: a third power source configured to supply electric power to the common DC bus (38); and a third-power-source controller (i.e.100 additionally control auxiliary source 15 and power unit 20/120) configured to control power supply between the third power source (auxiliary source 15 and power units 20 or 120) and the common DC bus (11).
Regarding claim 5, ACQUAVIVA shows (Figs. 1-3) and discloses wherein the third- power-source controller (100) is further configured to start supplying electric power from the third power source (either 15 or 20/120) to the common DC bus (11) in response to a detection of a voltage drop on the common DC bus (by means of detectors 16 and 17) from the DC-power-source reference voltage to a third-power-source reference voltage (see claims 5-9).
Regarding claim 6, ACQUAVIVA shows (Figs. 1-3) and discloses wherein, until the power supplied from the DC power source (either 15 or 20/120) to the common DC bus (11) reaches the first DC-power-source power limit, the DC-power-source controller (100) is further configured to keep a voltage level on the common DC bus (11) at the DC-power source reference voltage (see page 7, lines 6-12 and claims 5-9 and 10-11).
Regarding claim 7, ACQUAVIVA shows (Figs. 1-3) and discloses wherein the third power source is a supercapacitor or an alternative power source (i.e. auxiliary source 15 and/or storage means 20/120).
Regarding claim 12, ACQUAVIVA shows (Figs. 1-3) an elevator system equipped with a power management system (1) according to claim 1 (i.e. Control System For Lift, see abstract).


5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ACQUAVIVA (WO 2009156953 A1) in view of Cheng (US 20180229968 A1) and further in view of GONZALEZ et al. (EP 2336068 A1).
Regarding claim 8, ACQUAVIVA does not explicitly discloses wherein, during a regenerative mode, the AC-power-source controller is further configured to limit AC power supplied from the DC common bus to the AC power source to a second AC-power-source power limit, particularly wherein the DC-power-source controller is further configured to limit power supplied from the common DC bus to the DC power source to a second DC-power-source power limit, or wherein, during the regenerative mode, the AC power-source controller is configured to supply electric power from the common DC bus to the AC power source in response to a detection of a voltage rise on the DC common bus resulting from a power limiting action by another power controller, particularly wherein the DC-power-source controller is configured to supply electric power from the common DC bus to the DC power source in response to a detection of a voltage rise on the DC common bus resulting from a power limiting action by another power controller.
However, GONZALEZ further shows a power management system (Figs. 1-5) configured to exchange power between an AC power source (from 3) and DC power source (2) wherein, during a regenerative mode (i.e. braking or energy generation operation), the AC-power-source controller (energy manager 4) is further configured to limit AC power supplied from the DC common bus (3) to the AC power source (6) to a second AC-power-source power limit, particularly wherein the DC-power-source controller (2) is further configured to limit power supplied from the common DC bus (9) to the DC power source (14 inside 9) to a second DC-power-source power limit and shows wherein, during the regenerative mode, the AC power-source controller (3) is configured to supply electric power from the common DC bus (38) to the AC power source (3) in response to a detection of a voltage rise on the DC common bus (38) resulting from a power limiting action by another power controller, particularly wherein the DC-power-source controller (4) is configured to supply electric power from the common DC bus (9) to the DC power source (2) in response to a detection of a voltage rise on the DC common bus (9) resulting from a power limiting action by another power controller. (see Figs. 4-5; pars. 2 and 25).
Thus, given the teaching of GONZALEZ, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of ACQUAVIVA as modified by Cheng to control the voltage level during regeneration from the DC source to match the voltage needed while using the discharged power as the main source and match the AC power, consequently improving the system reliability.

6.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over ACQUAVIVA (WO 2009156953 A1) in view of Cheng (US 20180229968 A1) and further in view of Jacobs et al. (US 20170137259 A1).
Regarding claims 10-11, ACQUAVIVA as modified by Cheng shows (SEE Cheng Figs. 1-2) further comprising: a dynamic braking resistor (braking circuit) coupled to the common DC bus (DC bus); and a DBR chopper (also part of braking circuit) but does not explicitly discloses configured to monitor the common DC bus and to electrically connect or disconnect the DBR and the common DC bus depending on a detected voltage level on the common DC bus; and  wherein, during a regenerative mode, the DBR chopper is configured to electrically connect the DBR and the common DC bus in case the voltage level on the common DC bus reaches an upper DBR reference voltage, particularly wherein the DBR chopper is further configured to electrically disconnect the DBR from the common DC bus in case the voltage level on the common DC bus has dropped from the upper DBR reference voltage to a lower DBR reference voltage.
Jacobs further shows (Figs. 1 and 3) an energy storage system (10) is provided including: an elevator (see title); an elevator motor (12); a power system coupled to the elevator motor. The power system including at least one capacitor operable to store energy received form the elevator motor and to supply stored energy to the elevator motor; and at least one flywheel operable to store energy received from the elevator motor and to supply stored energy to the elevator motor. Moreover, Jacobs shows further comprising: a dynamic braking resistor (36) (DBR) coupled to the common DC bus (16/18); and a DBR chopper (30) configured to monitor the common DC bus (16/18) and to electrically connect or disconnect the DBR (36) and the common DC bus (16/18) depending on a detected voltage level on the common DC bus (38); and  wherein, during a regenerative mode, the DBR chopper (30) is configured to electrically connect the DBR (32) and the common DC bus (16/18) in case the voltage level on the common DC bus (16/18) reaches an upper DBR reference voltage, particularly wherein the DBR chopper (30) is further configured to electrically disconnect the DBR (36) from the common DC bus (16/18) in case the voltage level on the common DC bus (16/18) has dropped from the upper DBR reference voltage to a lower DBR reference voltage (see claims 5-16).
Thus, given the teaching of Jacobs, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of ACQUAVIVA and Cheng to employ a chopper along with a braking resistor so as to protect the system power management  from inoperative levels of voltage from the DC bus during regeneration by connect or disconnect the braking resistor, consequently improving the system reliability and protection.
Allowable Subject Matter
7.	Claims 9 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
8.	Claim 16 is allowed.
9. 	The following is an examiner’s statement of reasons for allowance:
10.	Danielsen (US 20210281080 A1), ACQUAVIVA (WO 2009156953 A1), Cheng (US 20180229968 A1) and Jacobs et al. (US 20170137259 A1) are the closest prior art disclosed.
	However, regarding Claim 16 the prior arts disclosed above do not teach or fairly suggest alone or in combination, “the AC power-source controller (12) is configured to supply electric power from the common DC bus (38) to the AC power source (11) in response to a detection of a voltage rise on the DC common bus (38) resulting from a power limiting action by another power controller; wherein the DC-power-source controller (28) is configured to supply electric power from the common DC bus (38) to the DC power source (26) in response to a detection of a voltage rise on the DC common bus (38) resulting from a power limiting action by another power controller; further comprising: a dynamic braking resistor (32) (DBR) coupled to the common DC bus (38); and a DBR chopper (30) configured to monitor the common DC bus (38) and to electrically connect or disconnect the DBR (32) and the common DC bus (38) depending on a detected voltage level on the common DC bus (38); wherein, during a regenerative mode, the DBR chopper (30) is configured to electrically connect the DBR (32) and the common DC bus (38) in case the voltage level on the common DC bus (38) reaches an upper DBR reference voltage”.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2846